In an action to recover damages for personal injuries sustained by reason of the alleged failure of the City of New York and the other defendants to provide adequate police protection, plaintiffs appeal, as limited by their brief, from a judgment of the Supreme Court, Queens County, entered March 12, 1965, in favor of defendants, upon a jury verdict. Judgment affirmed, without costs. While we agree with appellants that their counsel was improperly restricted in cross-examining defendants’ witness Chambers regarding a prior conviction (CPLR 4513) and that the knife introduced into evidence was not sufficiently identified (People v. Beasley, 9 A D 2d 954; People v. Hetenyi, 277 App. Div. 310, 316, affd. 301 N. Y. 757), we do not think these errors, singly or cumulatively, affected the verdict in any substantial manner. Beldock, P. J., Ughetta, Hill, Rabin and Benjamin, JJ., concur.